           Case 2:19-mj-00394-NJK Document 53 Filed 04/15/20 Page 1 of 5




 1   RENE L. VALLADARES
     Federal Public Defender
 2   State Bar No. 11479
     KATHRYN C. NEWMAN
 3   Assistant Federal Public Defender
     Nevada State Bar No. 13733
 4   411 E. Bonneville, Ste. 250
     Las Vegas, Nevada 89101
 5   (702) 388-6577/Phone
     (702) 388-6261/Fax
 6   Kathryn_Newman@fd.org

 7   Attorney for Justin Lee Tripp

 8
                                UNITED STATES DISTRICT COURT
 9
                                      DISTRICT OF NEVADA
10
11   UNITED STATES OF AMERICA,                           Case No. 2:19-mj-00394-NJK

12                 Plaintiff,                             STIPULATION TO CONTINUE THE
                                                            PRELIMINARY HEARING AND
13          v.
                                                           EXTEND DEADLINE TO FILE AN
14   JUSTIN LEE TRIPP,                                    INFORMATION OR INDICTMENT
                                                                  (Second Request)
15                 Defendant.

16
17          IT IS HEREBY STIPULATED AND AGREED, by and between Nicholas A.
18   Trutanich, United States Attorney, and Kimberly M. Frayn, Assistant United States Attorney,
19   counsel for the United States of America, and Rene L. Valladares, Federal Public Defender,
20   and Kathryn C. Newman, Assistant Federal Public Defender, counsel for Justin Lee Tripp, that:
21   (1) the Preliminary Examination currently scheduled on April 21, 2020, be vacated and
22   continued to a date and time convenient to the Court, but no sooner than sixty (60) days; and
23   (2) the Information/Indictment deadline currently due on April 21, 2020, be extended for sixty
24   (60) days.
25          This Stipulation is entered into for the following reasons:
26
            Case 2:19-mj-00394-NJK Document 53 Filed 04/15/20 Page 2 of 5




 1          1.      Under Federal Rule of Criminal Procedure 5.1(c), the Court “must hold a
 2   preliminary hearing within a reasonable time, but no later than 14 days after the initial
 3   appearance if the defendant is in custody.”
 4          2.      However, under Rule 5.1(d), “with the defendant’s consent and upon a showing
 5   of good cause – taking into account the public interest in the prompt disposition of criminal
 6   cases – a magistrate judge may extend the time limits in Rule 5.1(c) one or more times. . . . “
 7          3.      On January 31, 2020, the Court held an initial appearance for Justin Tripp during
 8   which he was detained on the criminal complaint, and a preliminary hearing was set for
 9   February 13, 2020. ECF No. 30.
10          4.      The parties have stipulated to continue the preliminary hearing and the date by
11   which the government must file an indictment. The preliminary hearing is currently set for April
12   21, 2020, as is the deadline for filing an information or bringing an indictment. ECF Nos. 45,
13   49.
14          5.      Under the Speedy Trial Act, 18 U.S.C. § 3161(b), “[a]ny information or
15   indictment charging an individual with the commission of an offense shall be filed within thirty
16   days from the date on which such individual was arrested or served with a summons in
17   connection with such charges.”
18          6.      The parties have reached an agreement in principal, but require additional time
19   within which to resolve collateral issues relating to the plea agreement.          Moreover, if
20   negotiations fail, counsel for Mr. Tripp will require additional time to review discovery and
21   prepare for the preliminary hearing. The government will need additional time to present the
22   matter to the grand jury.
23          7.      The additional time under the Speedy Trial Act requested herein in is not sought
24   for purposes of delay, but to allow counsel from Mr. Tripp sufficient time to effectively and
25   thoroughly research and prepare and to determine whether to proceed with a preliminary
26   hearing and indictment or to resolve the case through negotiations.
           Case 2:19-mj-00394-NJK Document 53 Filed 04/15/20 Page 3 of 5




 1          8.      Mr. Tripp is in custody and agrees with the need for a continuance of the
 2   preliminary hearing and the extension of time within which the government must present an
 3   information or indictment under 18 U.S.C. § 3161(b).
 4          9.      The parties agree to the extension of these deadlines.
 5          10.     Accordingly, parties ask the Court to order that the additional time requested by
 6   this stipulation is excludable in computing the time within which the defendant must be indicted
 7   and the trial herein must commence pursuant to the Speedy Trial Act, 18 U.S.C. § 3161(b)(1)
 8   and (h)(7)(A), considering the factors under 18 U.S.C. § 3161(h)(7)(B)(i) and (iv).
 9          This is the second request for an extension of the Speedy Trial deadline by which to file
10   an information or indictment and the third request to continue the preliminary hearing.
11          DATED this 14th day of April, 2020.
12
13    RENE L. VALLADARES                              NICHOLAS A. TRUTANICH
      Federal Public Defender                         United States Attorney
14
15      /s/ Kathryn C. Newman                           /s/ Kimberly M. Frayn
      By_____________________________                 By_____________________________
16    KATHRYN C. NEWMAN                               KIMBERLY M. FRAYN
      Assistant Federal Public Defender               Assistant United States Attorney
17
18
19
20
21
22
23
24
25
26
           Case 2:19-mj-00394-NJK Document 53 Filed 04/15/20 Page 4 of 5




 1                               UNITED STATES DISTRICT COURT

 2                                     DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                            Case No. 2:19-mj-00394-NJK
 4
                    Plaintiff,                            PROPOSED ORDER
 5
            v.
 6
     JUSTIN LEE TRIPP,
 7
                    Defendant.
 8
 9          Based on the stipulation of counsel, good cause appearing, and the best interest of justice
10   being served, the time requested by this stipulation being excludable in computing the time
11   within which the defendant must be indicted and the trial herein must commence pursuant to
12   the Speedy Trial Act, 18 U.S.C. § 3161(b) and (h)(7)(A), considering the factors under 18
13   U.S.C. § 3161(h)(7)(B)(i) and (iv):
14          IT IS THEREFORE ORDERED that the deadline under the Speedy Trial Act, 18 U.S.C.
15   § 3161(b), that requires “[a]ny information or indictment charging an individual with the
16   commission of an offense shall be filed within thirty days from the date on which such
17   individual was arrested or served with a summons in connection with such charges” is hereby
18   extended for sixty (60) days.
19          The Court finds the additional time requested by the parties’ stipulation is excludable in
20   computing the time within which the defendant must be indicted and the trial herein must
21   commence pursuant to the Speedy Trial Act, 18 U.S.C. § 3161(b) and (h)(7)(A), considering
22   the factors under 18 U.S.C. § 3161(h)(7)(B)(i) and (iv).
23
24   ///
25   ///
26   ///
           Case 2:19-mj-00394-NJK Document 53 Filed 04/15/20 Page 5 of 5




 1          IT IS FURTHER ORDERED that the preliminary examination currently scheduled for
 2   Tuesday, April 21, 2020 at 4:00 p.m., be vacated and continued to ________________  at the
                                                                       June 25, 2020, at 4:00
 3   p.m. of ___:___ __.m.
     hour
 4
                      15th
 5          DATED this ___ day of April, 2020.
 6
 7
                                                 UNITED STATES MAGISTRATE JUDGE
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
                                                  2
